DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on October 7, 2021 has been received. Claims 1, 2, 4-13, and 15-22 are currently pending, of which claims 9 and 18-20 are withdrawn.
Claims 1, 2, 4-8, 10-13, 15-17, 21, and 22 are presented for examination below.
Response to Arguments
Applicant's arguments with respect to the amended claims have been considered, and an updated rejection has been provided below in light of Applicant’s claim amendments. 
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response filed on October 7, 2021.
Additionally, the Examiner notes that while Applicant’s arguments address the previous rejection under 35 USC 102 over Kratsa (see pages 13-14 of Applicant’s Remarks), Applicant has not provided any arguments regarding the previous rejection under 35 USC 103 over Kratsa, or the previous rejection of under 35 USC 103 over Kratsa in view of Quinn, both of which are incorporated in the updated grounds of rejection below.
See updated rejection(s) below.
Claim Objections
Claim 16 is objected to because of the following informalities:  “wherein the lateral support tab of each of the first and second shaping panels comprises: a first pull tab portion; and that extends laterally beyond the first pull tab portion” or “wherein the lateral support tab of each of the first and second shaping panels comprises: a first pull tab portion; and a second pull tab portion extending laterally beyond the first pull tab portion.”
Appropriate correction is required.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 1 and 10 recite the limitations “the shaping panel comprising a lifting panel,” “the first shaping panel comprising a first lifting panel,” and “the second shaping panel comprising a second lifting panel.”
These limitations lack proper antecedent basis in the disclosure. See below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-8, 10-13, 15-17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the shaping panel comprising a lifting panel.” The limitation is indefinite in view of the disclosure, as it is unclear whether the lifting panel is a separate panel provided in addition to the shaping panel, or if the shaping panel and the lifting panel are synonymous. The Examiner notes that the claims previously recited a lifting panel portion (e.g., previous claim 5), which is consistent with terminology used in the specification (see, for example, paragraphs 0050 and 0052 and lifting panel portion 134 shown in Fig. 4A). It is unclear why Applicant has amended the claims to read “a lifting panel” instead of “a lifting panel portion.” For purposes of examination, the Examiner will interpret the limitation as follows, in accordance with the specification and drawings: “the shaping panel comprising a lifting panel portion.”
Claim 10 recites the corresponding limitations “the first shaping panel comprising a first lifting panel,” and “the second shaping panel comprising a second lifting panel.” The limitations are indefinite for at least the reasons discussed above, and will be similarly interpreted as follows: “the first shaping panel comprising a first lifting panel portion,” and “the second shaping panel comprising a second lifting panel portion.”
Claims 5, 15, 21, and 22 recite related limitations referencing the lifting panel, which are indefinite for at least the reasons discussed above. For purposes of examination, the Examiner will interpret the lifting panel recited in claims 5, 15, 21, and 22 to refer to the lifting panel portion.
Dependent claims are rejected at least for depending from rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 7, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kratsa (US PG Pub 2018/0027886) in view of Quinn (US PG Pub 2010/0298747).
Regarding claim 1, Kratsa discloses an adhesive support garment (2, 20) comprising:
a base anchoring portion (20) comprising an elongate strip (see elongate shape of strip 20 in at least Fig. 8B) having a strip width defining a strip width direction (lateral direction of Fig. 8B) and a strip length greater than the strip width and defining a strip length direction (vertical at least partially below the wearer’s breast; see also note below); and
a shaping panel (2) comprising a fabric layer (10, see paragraphs 0033-0034) and an adhesive layer (12, see paragraph 0034), the shaping panel comprising a panel width defining a panel width direction and a panel height defining a panel height direction (see annotated Fig. 1A), the shaping panel being contoured in the panel height direction to be arranged substantially parallel to a midline of the wearer (see annotated Fig. 1A and Fig. 8B, shaping panel 2 is contoured in the panel height direction so as to be arranged substantially parallel to a horizontal midline of the wearer, e.g., extending around the middle of the wearer’s waist; the Examiner notes that “a midline of the wearer” is an extremely broad limitation and does not specify a direction or location of the midline), the shaping panel comprising a lifting panel (interpreted to be a lifting panel portion, see rejection under 35 USC 112 above and paragraphs 0032-0033 and 0053, shaping panel 2 includes at least a central portion that is provided to lift the breast to provide shaping), the shaping panel being configured to overlap with and extend from the base anchoring portion over the breast and adhere to the breast (see at least Fig. 8B and paragraph 0053) such that the panel width direction is oriented substantially parallel to the strip length direction (see annotated Fig. 1A and corresponding Fig. 8B),
the lifting panel comprising a pattern of elasticity causing the lifting panel to be elastically deformable in the panel height direction (i.e., longitudinal direction as described in paragraph 0033) to lift and orient the breast in the panel height direction (see Fig. 8B and 

    PNG
    media_image1.png
    588
    474
    media_image1.png
    Greyscale

Regarding the limitations “configured to be adhered to a body of a wearer beneath a breast of the wearer,” “the shaping panel being contoured in the panel height direction to be arranged substantially parallel to a midline of the wearer,” and “configured to extend from the base anchoring portion over the breast and adhere to the breast such that the panel width direction is oriented substantially parallel to the strip length direction” Kratsa discloses two separate adhesive panels/portions (2, 20) that are capable of being used in various positions and overlapping configurations on the wearer’s body (see Figs. 4, 5A-5C, 8A-8B, and 9), and are capable of being used in the claimed configurations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to be adhered to a body of a wearer beneath a breast of the wearer,” “the shaping panel being contoured in the panel height direction to be arranged substantially parallel to a midline of the wearer,” “configured to extend from the base anchoring portion over the breast and adhere to the breast such that the panel width direction is oriented substantially parallel to the strip length direction” and “to lift and orient the breast in the panel height direction” functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kratsa discloses the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).
Kratsa further discloses wherein the elongate strip is made of a kinesiology-tape-type material that is elastically deformable along a strip length direction (see paragraphs 0037-0038) but fails to explicitly disclose wherein the material is also relatively inelastic along a strip width direction.
However, Quinn teaches a kinesiology tape (100) for application to a wearer’s body (see paragraphs 0002-0007 and 0022-0023), the kinesiology tape comprising an elongate strip that comprises a combination of elastic fibers and non-elastic fibers, such that the strip is configured to stretch in a single direction (see paragraph 0023), so as to provide enhanced support and 
Therefore, based on Quinn’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kratsa’s elongate strip to be stretchable in a single direction (i.e., only along the strip length direction), such that the strip would be relatively inelastic along a strip width direction, as doing so would provide enhanced support and strength to the strip while still allowing the strip to be stretched to conform to and support portions of the wearer’s body.

Regarding claim 2, the modified garment of Kratsa (i.e., Kratsa in view of Quinn) is further disclosed wherein the base anchoring portion (20 of Kratsa) comprises a tissue attachment surface (rear adhesive surface, see paragraph 0039 of Kratsa) and a panel attachment surface opposite the tissue attachment surface (front fabric surface, see paragraphs 0037-0039 of Kratsa), wherein the shaping panel (2 of Kratsa) adheres to the panel attachment surface (see Fig. 8B, paragraph 0053, and note above in rejection of claim 1 of Kratsa).

Regarding claim 4, Kratsa and Quinn together teach the limitations of claim 1, as discussed above. As discussed above, Kratsa discloses wherein the shaping panel is elastic along the panel height (see paragraph 033 and annotated Fig. 1A) but fails to further disclose wherein the shaping panel (2) is substantially inelastic along the panel width.
However, Quinn teaches a kinesiology tape (100) for application to a wearer’s body (see paragraphs 0002-0007 and 0022-0023), the kinesiology tape comprising a combination of elastic fibers and non-elastic fibers, such that the tape is configured to stretch in a single direction (see 
Therefore, based on Quinn’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kratsa’s shaping panel to be stretchable in a single direction (i.e., only along the panel height), such that the panel would be substantially inelastic along the panel width, as doing so would provide enhanced support and strength to the panel while still allowing the panel to be stretched to conform to and support portions of the wearer’s body.

Regarding claim 7, the modified garment of Kratsa (i.e., Kratsa in view of Quinn) is further disclosed to comprise a removable backing layer (14 of Kratsa, see at least paragraph 0034 of Kratsa).

Claims 5 and 6, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kratsa and Quinn, as applied to claim 1 above, in view of D’Or (US Patent No. 2,869,553).
Regarding claim 5, Kratsa and Quinn together teach the limitations of claim 1, as discussed above. Krasta further discloses wherein the shaping panel (2) comprises: a panel anchor portion (bottom portion of 2) configured to adhere to the base anchoring portion (20, see Fig. 8B) and wherein the lifting panel (central portion of 2 above the bottom portion) extends from the panel anchor portion (see at least Fig. 8B) but fails to further disclose wherein the 
However, D’Or teaches an adhesive support garment (10) comprising: a shaping panel (12) comprising a flexible sheet layer and an adhesive layer (27, see column 1, lines 59-66 and column 2, lines 48-59), wherein the shaping panel comprises: a panel anchor portion (bottom portion of 12, see annotated Fig. 1); a lifting panel (central portion of 12, see annotated Fig. 1) that extends from the panel anchor portion, wherein the lifting panel portion is configured to support and lift the breast (see column 1, lines 32-41 and column 2, lines 40-47); a vertical grip and support tab extending vertically above the lifting panel portion (see annotated Fig. 1, note that the vertical grip and support tab extends at least in a vertical direction above the lifting panel portion); and a lateral support tab (see annotated Fig. 1) extending laterally from the lifting panel portion (see Figs. 1-4, note that the lateral support tab extends laterally and upwardly from the lifting panel portion, inasmuch as claimed); so as to provide additional attachment portions for allowing the shaping panel to adhere to upper portions of the wearer’s breast, for further uplift/shaping purposes (see column 2, lines 6-48, note the shape/location of D’Or’s shaping panel in comparison with the shape/location of Krasta’s shaping panel 2 in Fig. 8B of Krasta).

    PNG
    media_image2.png
    714
    716
    media_image2.png
    Greyscale

Therefore, based on D’Or’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Krasta’s shaping panel to include a vertical grip and support tab extending vertically above the lifting panel; and a lateral support tab extending laterally from the lifting panel; as doing so would provide additional attachment portions for allowing the shaping panel to adhere to upper portions of the wearer’s breast, for further uplift/shaping purposes.

Regarding claim 6, the modified garment of Krasta (i.e., Krasta in view of Quinn and D’Or) is further disclosed wherein the lateral support tab comprises: a first pull tab portion; and a .
 
Claim 8, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kratsa and Quinn, as applied to claim 7 above, in view of Bellamy et al. (herein Bellamy)(US PG Pub 2010/0294386).
Regarding claim 8, Kratsa and Quinn together teach the limitations of claim 7, as discussed above, but fail to further teach wherein the removable backing layer includes at least one marking to indicate an order of application of the adhesive support garment.
However, Bellamy teaches an adhesive device (100) for attachment to a wearer’s body (see Fig. 7 and paragraphs 0040-0049), the device including an adhesive layer (see paragraph 0040) and a removable backing layer (106), wherein the removable backing layer includes at least one marking to indicate an order of application of the adhesive support garment (see paragraphs 0017 and 0040-0041), so as guide the user to remove the backing layer in the proper order to obtain the most desirable application, adhesion, and removal properties of the adhesive device (see paragraphs 0017 and 0041).
Therefore, based on Bellamy’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kratsa’s removable backing layer to further include at least one marking to indicate an order of application of the adhesive support garment, as doing so would guide the user to remove the backing layer in the proper order to obtain the most desirable application, adhesion, and removal properties of the adhesive support garment.

Claim 10-12, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kratsa.
Regarding claim 10, Kratsa discloses an adhesive support garment (2, 20) comprising:
a first base anchoring portion (20) configured to be adhered to a body of a wearer beneath a first breast of the wearer (see Figs. 4 and 8B and paragraphs 0037-0039 and 0053; base anchoring portion 20 is configured to extend at least partially below the wearer’s breast; see also note below); and
a first shaping panel (2) comprising a first fabric layer (10, see paragraphs 0033-0034) and a first adhesive layer (12, see paragraph 0034), the first shaping panel comprising a first panel width defining a first panel width direction and a first panel height defining a first panel height direction (see annotated Fig. 1A), the first shaping panel being contoured in the first panel height direction to be arranged substantially parallel to a midline of the wearer (see annotated Fig. 1A and Fig. 8B, shaping panel 2 is contoured in the panel height direction so as to be arranged substantially parallel to a horizontal midline of the wearer, e.g., extending around the middle of the wearer’s waist; the Examiner notes that “a midline of the wearer” is an extremely broad limitation and does not specify a direction or location of the midline), the first shaping panel being configured to overlap with and extend from the first base anchoring portion over the first breast and adhere to the first breast (see at least Fig. 8B and paragraph 0053) the first shaping panel comprising a first lifting panel (interpreted to be a lifting panel portion, see rejection under 35 USC 112 above and paragraphs 0032-0033 and 0053, shaping panel 2 includes at least a central portion that is provided to lift the breast to provide shaping), the first lifting panel comprising a first pattern of elasticity causing the first lifting panel to be elastically deformable in the first panel height direction (i.e., longitudinal direction as described in 

    PNG
    media_image1.png
    588
    474
    media_image1.png
    Greyscale

Kratsa fails to explicitly disclose in the present embodiment wherein the adhesive support garment further includes a second anchoring portion configured to be adhered to the body of the wearer beneath a second breast of the wearer, and a second shaping panel comprising a second fabric layer and a second adhesive layer, the second shaping panel comprising a second panel width defining a second panel width direction and a second panel height defining a second panel height direction, the second shaping panel being contoured in the second panel height direction to be arranged substantially parallel to the midline of the wearer, the second shaping panel being 
However, it is noted that the claimed second anchoring portion and the second shaping panel have the exact same structure as the claimed first anchoring portion and first shaping panel. Furthermore, Kratsa discloses wherein the adhesive support garment may be provided as a kit including two separate anchoring portions to support both of the wearer’s breasts, and/or to cooperatively enhance cleavage between the breasts (see Fig. 4 and paragraph 0043).
Therefore, based on Kratsa’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have provided a second anchoring portion and a second shaping panel having the same structure as the claimed first anchoring portion and first shaping panel, as doing so would allow the garment to support both of the wearer’s breasts, and/or to cooperatively enhance cleavage between the breasts.
Furthermore, such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).
Regarding the limitations “configured to be adhered to a body of a wearer beneath a first/second breast of the wearer,” “the first/second shaping panel being contoured in the first/second panel height direction to be arranged substantially parallel to a midline of the wearer,” and “configured to extend from the first/second base anchoring portion over the first/second breast and adhere to the first/second breast,” Kratsa discloses two separate adhesive Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
It is noted that the recitations of “configured to be adhered to a body of a wearer beneath a first/second breast of the wearer,” “the first/second shaping panel being contoured in the first/second panel height direction to be arranged substantially parallel to a midline of the wearer,” “configured to extend from the first/second base anchoring portion over the first/second breast and adhere to the first/second breast,” and “to lift and orient the breast in the first/second panel height direction” are functional limitations. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the limitation is not patentable and is fully met by the reference. See In re Swinehart, 169 USPQ 226. See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art. Kratsa discloses the structure as claimed, as discussed above, and therefore would have a reasonable expectation of performing such function. See MPEP 2173.05(g).

Regarding claim 11, Kratsa further discloses wherein the first shaping panel (first 2) and the second shaping panel (second 2) are sized and shaped for application to the breast to which they are to be applied (see at least Figs. 4 and 8B and paragraphs 0032-0036 and 0053, the Examiner notes that claim 11 does not require any specific size or shape correspondence between 

Regarding claim 12, Kratsa further discloses wherein each of the first base anchoring portion (first 20) and the second base anchoring portion (second 20) comprises a tissue attachment surface (rear adhesive surface, see paragraph 0039) and a panel attachment surface opposite the tissue attachment surface (front fabric surface, see paragraphs 0037-0039), wherein the first shaping panel (first 2) adheres to the panel attachment surface of the first base anchoring portion and the second shaping panel (second 2) adheres to the panel attachment surface of the second base anchoring portion (see at least Fig. 8B and paragraph 0053).

Claim 13, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kratsa, in view of Quinn.
Regarding claim 13, Kratsa discloses the limitations of claim 10, as discussed above, and further discloses wherein the first and second base anchoring portions (first and second 20) each comprise an elongate strip (see at least Figs. 4-5B) having a strip width (width along middle portion 24) and a strip length (length extending between first and second ends 22, 26) greater than the strip width (see Figs. 4-5B).
Kratsa further discloses wherein the elongate strip is made of a kinesiology-tape-type material that is elastically deformable along a strip length direction (see paragraphs 0037-0038) but fails to explicitly disclose wherein the material is also relatively inelastic along a strip width direction.

Therefore, based on Quinn’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kratsa’s elongate strip to be stretchable in a single direction (i.e., only along the strip length direction), such that the strip would be relatively inelastic along a strip width direction, as doing so would provide enhanced support and strength to the strip while still allowing the strip to be stretched to conform to and support portions of the wearer’s body.

Claims 15 and 16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kratsa, as applied to claim 10 above, in view of D’Or.
Regarding claim 15, Krasta discloses the limitations of claim 10, as discussed above. Krasta further discloses wherein each shaping panel (2) comprises: a panel anchor portion (bottom portion of 2) configured to adhere to a respective base anchoring portion (20, see Fig. 8B), wherein the lifting panel (central portion of 2 above the bottom portion) extends from the panel anchor portion (see at least Fig. 8B) but fails to further disclose wherein each shaping panel also includes a vertical grip and support tab extending vertically above the lifting panel; and a lateral support tab extending laterally from the lifting panel.
 and upwardly from the lifting panel portion, inasmuch as claimed); so as to provide additional attachment portions for allowing the shaping panel to adhere to upper portions of the wearer’s breast, for further uplift/shaping purposes (see column 2, lines 6-48, note the shape/location of D’Or’s shaping panel in comparison with the shape/location of Krasta’s shaping panel 2 in Fig. 8B of Krasta).

    PNG
    media_image2.png
    714
    716
    media_image2.png
    Greyscale

Therefore, based on D’Or’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Krasta’s shaping panels to each include a vertical grip and support tab extending vertically above the lifting panel; and a lateral support tab extending laterally from the lifting panel; as doing so would provide additional attachment portions for allowing the shaping panel to adhere to upper portions of the wearer’s breast, for further uplift/shaping purposes.

Regarding claim 16, the modified garment of Krasta (i.e., Krasta in view of Quinn and D’Or) is further disclosed wherein the lateral support tab of each of the first and second shaping .

Claim 17, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kratsa, as applied to claim 10 above, in view of Bellamy.
Regarding claim 17, Kratsa discloses the limitations of claim 10, as discussed above, and further discloses a removable backing layer (14, see at least paragraph 0034), but fails to further disclose wherein the removable backing layer includes at least one marking to indicate an order of application of the adhesive support garment.
However, Bellamy teaches an adhesive device (100) for attachment to a wearer’s body (see Fig. 7 and paragraphs 0040-0049), the device including an adhesive layer (see paragraph 0040) and a removable backing layer (106), wherein the removable backing layer includes at least one marking to indicate an order of application of the adhesive support garment (see paragraphs 0017 and 0040-0041), so as guide the user to remove the backing layer in the proper order to obtain the most desirable application, adhesion, and removal properties of the adhesive device (see paragraphs 0017 and 0041).
Therefore, based on Bellamy’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Kratsa’s removable backing layer to further include at least one marking to indicate an order of application of the adhesive support garment, as doing so would guide the user to remove the backing layer in the proper order to obtain the most desirable application, adhesion, and removal properties of the adhesive support garment.

Allowable Subject Matter
Claims 21 and 22 would be allowable if rewritten to 1) overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and 2) to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOCELYN BRAVO/Primary Examiner, Art Unit 3732